                 Case 1:19-mj-02148-UA Document 1 Filed 03/04/19 Page 1 of 4




Approved:
                      AD~~B~-
                      Assistant United States Attorney

Before:               THE HONORABLE DE~RA FREEMAN
                      United States Magistrate Judge

                  _   S~u~h~r~ ~i~t~i~t-o~ ~e~ ~o:.l. ~~ ~']_ ~                                      f3 .
 UNITED STATES OF AMERICA                                                       COMPLAINT

                 - v.      -                                                    Violation of
                                                                                18 u.s.c. § 922(g) (1)
 ESTALIN BATISTA,
                                                                                COUNTY OF OFFENSE:
                                           Defendant.                           NEW YORK
 -   -   -   -    -    -   -   -   -   -    -   -   -   -   -   -   -   -   x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          CHRISTOPHER CRUZ, being duly sworn, deposes and says
that he is a Detective with the New York City Police Department
("NYPD"), and charges as follows:

                                                            COUNT ONE

          1.   On or about March 2, 2019, in the Southern
District of New York, ESTALIN BATISTA, the defendant, after
having been convicted in a court of a crime punishable by
imprisonment for a term exceeding one year, knowingly did
possess in and affecting commerce, a firearm, to wit, a Phoenix
Arms .22 caliber semi-automatic pistol, which previously had
been shipped and transported in interstate and foreign commerce.

                 (Title 18, United States Code, Section 922(g} (1) .)

          The bases for my knowledge and for the foregoing
charges are, in part, as follows:

          2.   I am a Detective with the NYPD and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation, my conversations with law enforcement agents,
witnesses and others, as well as my examination of reports and
records. Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not
       Case 1:19-mj-02148-UA Document 1 Filed 03/04/19 Page 2 of 4




include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

          3.   Based on my participation in the arrest of
ESTALIN BATISTA, the defendant, and my conversations with an
NYPD detective ("Detective-1") and two NYPD officers ("Officer-
1" and "Officer-2") also involved in the arrest of BATISTA, I
have learned, among other things, the following:

               a.   On or about March 2, 2017, at approximately
5:15 p.m., Detective-1 and I were on patrol in the vicinity of
161st Street and Broadway in New York, New York when we observed
an individual ("Individual-1") standing on the street corner.
We then observed a BMW (the "Vehicle") pull up next to
Individual-1. Another individual ("Individual-2") exited the
Vehicle from the driver's side door and began talking to
Individual-1.

               b.   A short time later, two other men, including
a man later identified as BATISTA, approached Individual-1 and
Individual-2. A short time after that, Individual-1 and
Individual-2 (i.e., the original driver of the Vehicle) left on
foot.  BATISTA entered the front passenger seat of the Vehicle
and the second man (the "Driver") entered the driver's seat.
The Vehicle then drove away in the direction Individual-1 and
Individual-2 had walked.

               c.   Detective-1 and I then drove to a location
on 160th Street where we observed the Vehicle double-parked in
front of a building. A few minutes later, the Vehicle again
drove away.

               d.   Detective-1 called Officer-1, who was on
patrol in another police car in the vicinity with Officer-2, and
told Officer-1 to follow the Vehicle. Officer-1 remained in
radio contact with me and Detective-1. Officer-1 told us that
he observed the Vehicle circling the block with its windows
open, despite the fact that it was a cold night. Based on our
training and experience, it sounded as though the Vehicle was
casing the area.

              e.    A short time later, Detective-1 and I caught
up with the Vehicle in the vicinity of 158th Street and
Broadway. We observed the Vehicle change lanes without
signaling. We then observed the Vehicle make a right turn

                                    2
        Case 1:19-mj-02148-UA Document 1 Filed 03/04/19 Page 3 of 4




without signaling, and then another right turn without
signaling. We then pulled over the Vehicle. Officer-1 and
Officer-2 pulled over in front of the Vehicle.

               f.   I exited my vehicle and approached the
driver's side of the Vehicle. Detective-2 approached the rear
passenger side, Officer-1 approached the front passenger's side,
and Officer-2 approached the rear driver's side. There were
four men in the Vehicle:  the Driver, BATISTA, a passenger in
the back driver's side ("Passenger-1") and a passenger in the
back passenger's side ("Passenger-2").

               g.     I spoke with the Driver, who did not have
a driver's license but showed me a picture of his driver's
license on his phone. Officer-2 put the Driver's name into an
NYPD database, which showed that the Driver had an outstanding
warrant.  I then asked the Driver to step out of the Vehicle and
patted him down.  I found a bag of marijuana on his person.

               h.   I then asked Passenger-1, in substance, if
he had anything on his person.  Passenger-1 admitted that he had
a knife between his sweatpants and underwear.  I took Passenger-
1 out of the Vehicle and removed a knife from between his
sweatpants and underwear.

                i.   Based on my discussions with Officer-1, I
understand that while I was talking to the Driver and Passenger-
1, Officer-1 was talking to BATISTA in the front passenger seat.
Off icer-1 observed BATISTA moving his hands down to his waist
and fidgeting with his waistband. Off icer-1 asked BATISTA if he
had anything on his person and BATISTA said no. After I told
Officer-1 that I had found a knife on Passenger-1, Officer-1
again asked BATISTA if he had anything on him, to which BATISTA
said something unintelligible. Officer-1 asked BATISTA to exit
the Vehicle and then patted down BATISTA. Officer-1 felt the
handle of a firearm in BATISTA's front waistband. Officer-1
asked BATISTA what the object was and BATISTA told him it was a
BB gun. At this point, I was standing next to Officer-1 and
BATISTA, and I observed Officer-1 remove a firearm (the
"Firearm") from BATISTA'S pants. BATISTA was placed under
arrest and taken to the precinct.

               j.   The Firearm was a loaded, silver Phoenix
Arms .22 caliber semi-automatic pistol, model HP22A.

               k.   In a later inventory search of the vehicle
in which I participated, we recovered from the middle console


                                    3
        Case 1:19-mj-02148-UA Document 1 Filed 03/04/19 Page 4 of 4




approximately fourteen pills which, based on my training and
experience, appear to be oxycodone.

           4.  After his arrest, ESTALIN BATISTA, the defendant,
was interviewed by, among others, Detective-1 and Officer-1.
The interview was recorded on video.  I have spoken to
Detective-1 and Officer-1 about the interview. After being read
his Miranda rights, BATISTA waived those rights and stated, in
substance and in part, that he had found the Firearm earlier in
the day and had been planning to sell it.

          5.   Based on information provided to me by a Special
Agent from the Bureau of Alcohol, Tobacco, Firearms and
Explosives who is familiar with the manufacturing of firearms, I
know that the Firearm, and the ammunition inside the Firearm,
was manufactured outside New York State.

          6.   I have reviewed criminal history records
pertaining to ESTALIN BATISTA, the defendant, which show that
BATISTA was convicted on or about June 22, 2016 in New York
County Supreme Cqurt of attempted criminal sale of a controlled
substance in the third degree, in violation of New York Penal
Law § 220.39, a felony, which is punishable by imprisonment for
more than one year; and that he was convicted on or about April
30, 2013 in New York County Supreme Court of criminal sale of a
controlled substance in the fifth degree, in violation of New
York Penal Law § 220.31, a felony, which is punishable by
imprisonment for more than one year.

          WHEREFORE, the deponent respectfully requests that a
ESTALIN BATISTA, the defendant, be imprisoned or bailed, as the
case may be.


                            ~P. QQ5\~
                            Detective Christopher Cruz
                            New York City Police Department


Sworn to before me this
_J_</-a.ay of March, 2019


     Jdv/»2             l


THE HONORABLE DEBRA FREEMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

                                    4
